Porter, J.
(dissenting) The whole case turned -.upon the credibility of the testimony of plaintiff and defendant. Plaintiff had the burden and testified one way; defendant contradicted him. Plaintiff produced a number of witnesses who testified that defendant’s reputation for truthfulness in the neighborhood where he lived was bad. In order to rebut this, defendant required time to procure the attendance of witnesses from his neighborhood, and the court, recognizing the reasonableness of his request, granted a postponement until next morning. Plaintiff then offered to withdraw the impeaching testimony, which the court, over the objection of defendant, permitted, and proceeded with the trial. It is true that the jury were instructed to *458disregard the impeaching testimony, but the fact remained that several witnesses had sworn that defendant’s reputation was such that he was not entitled to credit, and it is not likely that the jury could or did entirely disregard it.
If the practice indulged in here is proper, I am unable to see why a party may not in any case offer impeaching testimony and withdraw it before the party impeached has offered his rebuttal, and thus prevent rebuttal testimony. It may be said that it can be left to the discretion of the trial court; but in view of the situation presented by the record here, and the particular circumstances of this case, I think the action of the court was an abuse of discretion which prevented defendant from having a fair trial, and that the judgment should be reversed and a new trial ordered.